Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-20190122310, filed on 05/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
An extrinsic calibration method of multiple 3D LiDAR sensors for an autonomous navigation system, the method comprising: collecting point clouds by each of the multiple 3D LiDAR sensors; extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors; by using the target plane of any one of the multiple 3D LiDAR sensors as a reference plane, detecting a corresponding plane from the target planes of each of the remaining of the 3D LiDAR sensors on the basis of a similarity with the reference plane; calculating initial extrinsic parameters for matching between the reference plane and the corresponding plane on the basis of plane parameters of the reference plane and the corresponding plane corresponding to each other; and calculating final extrinsic parameters that minimize variance of measurement points for the reference plane and the corresponding plane corresponding to each other, on the basis of the initial extrinsic parameters.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concept – concepts performed using mathematical relationships or mathematical formula or equation.  In specification, Applicant disclosed formulas (See paragraph [0027-0042] and equation 1-12)  using to detect a corresponding plane and calculate an initial and final extrinsic parameters.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“Collecting point clouds by each of the multiple 3D LiDAR sensors; extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea.
“3D-LIDAR sensors” is merely an electronic component is used to perform abstract idea.
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“Collecting point clouds by each of the multiple 3D LiDAR sensors; extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors” is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea.
“3D-LIDAR sensors” is well-understood routine and conventional elements used in the field. (see - Self-calibration for 3D laser and Complex Urban LIDAR Data set as provided by IDS)
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Claim 2 recites: “the method of claim 1, wherein the extracting of the target planes comprises: extracting candidate planes corresponding to a plane from the point clouds for each of the 3D LiDAR sensors through a plane extraction algorithm previously registered; and extracting, as the target plane, a candidate plane that satisfies a predetermined plane condition from among the candidate planes”. However, in step 2A prong 2 and 2B the limitation is considered as a conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea.
Claims 3 -10, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-7 are not patent eligible under 35 USC 101.

Claim Objections
Claims 4 objected to because of the following informalities: 
Claim 4, Applicant recites variables λ1 and λ2 without defining the variables.
Claim 7, Applicant recites variables: nRi nSj PRi PSj  without defining the variables.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiao (A Novel Dual-lidar Calibration Algorithm Using Planar Surface).
Regarding to claim 1, Jiao teaches an extrinsic calibration method of multiple 3D LiDAR sensors for an autonomous navigation system, the method comprising (Abstract):
collecting point clouds by each of the multiple 3D LiDAR sensors; (Fig. 1a-b; III Methodology we consider {L1} as the reference frame, and {Lk} as the target frame. The point clouds perceived by a lidar is denoted by P, and the coordinates of a point in P is represented as pn = [xn; yn; zn]) 
extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors; (Fig. 1a-b; III Methodology we consider {L1} as the reference frame, and {Lk} as the target frame. The point clouds perceived by a lidar is denoted by P, and the coordinates of a point in P is represented as pn = [xn; yn; zn]) Fig. 1B displays two Point-cloud data is collected from two LIDAR, one is a reference Point-cloud Pref and the other is target Point-cloud Ptarget
by using the target plane of any one of the multiple 3D LiDAR sensors as a reference plane, detecting a corresponding plane from the target planes of each of the remaining of the 3D LiDAR sensors on the basis of a similarity with the reference plane; (Introduction - we propose a novel approach for calibrating dual lidars without any additional sensors and artificial markers. This method assumes that three linearly independent planar surfaces forming a wall corner shape are provided as the calibration targets. Through matching these planes, our method can successfully acquire the unknown extrinsic parameters in two steps: a closed-form solution for initialization and an optimizer for refinement by minimizing a defined cost function. This method is used to calibrate three lidars with overlapping regions on our mobile platform [see Fig. 1(a)]. An overview of the method is shown in Fig. 1(b); Pg 1502 C Experiments in Real Data – disclosing two method of extrinsic calibration) .
calculating initial extrinsic parameters for matching between the reference plane and the corresponding plane on the basis of plane parameters of the reference plane and the corresponding plane corresponding to each other; (Pg 1500-1501 A. Plane Extraction; B Initialization Using closed-Form Solution – formula (1) used to calculate distance between Point-cloud to plane by minimizing the inlier)
calculating final extrinsic parameters that minimize variance of measurement points for the reference plane and the corresponding plane corresponding to each other, on the basis of the initial extrinsic parameters (Pg 1501 B Initialization Using closed-Form Solution C. nonlinear Optimization - calculating the final extrinsic parameters by using Non-linear optimization)
Regarding to claim 2, Jiao teaches the method of claim 1 wherein the extracting of the target planes comprises.  Jiao further teaches extracting candidate planes corresponding to a plane from the point clouds for each of the 3D LiDAR sensors through a plane extraction algorithm previously registered; (pg 1500-1501 A Plane Extraction – using RANSAC to selecting N point from Point-cloud data P) and 
extracting, as the target plane, a candidate plane that satisfies a predetermined plane condition from among the candidate planes. (Fig.2; Introduction - This method assumes that three linearly independent planar surfaces forming a wall corner shape are provided as the calibration targets. Through matching these planes, our method can successfully acquire the unknown extrinsic parameters in two steps: a closed-form solution for initialization and an optimizer for refinement by minimizing a defined cost function; A Plane Extraction - By utilizing the wall corner shape [see Fig. 2], we find that these orders can be rearranged. Without loss of generality, we set II1;II2 as the left and right plane respectively, and III 3 as the bottom plane. Their normal vectors should follow the right-hand rule: (n2 x n1) x n3 > 0.  Following the above steps, we can correctly match the corresponding planes between two lidars). Set condition for target plane and reference plane

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jiao (A Novel Dual-lidar Calibration Algorithm Using Planar Surface) as applied to claim 2 above, and further in view of Torr (MLESAC: A new robust estimator with application to estimating image geometry).
Regarding to claim 3, Jiao teaches the method of claim 2.  Jiao discloses an RANSAC algorithm as extraction algorithm.  Jiao fails to teach wherein the plane extraction algorithm includes any one of a region growing segmentation technique based on smoothness constraint and a maximum likelihood estimator sample consensus (MLESAC) technique.
Torr teaches
wherein the plane extraction algorithm includes any one of a region growing segmentation technique based on smoothness constraint and a maximum likelihood estimator sample consensus (MLESAC) technique. (5. The robust estimator: MLESAC).
It would have obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Jiao to include the teaching of MLESAC as taught by Torr.  The MLESAC improves the RANSAC by use of a better cost function; makes the method more robust by developing the cost function in terms of likelihood of inliers and outliers, and obtains a consistent parametrization in term of a minimal point basic. (1. Introduction)
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiao (Automatic Calibration of multiple 3D LIDARs in urban environment) teaches an extrinsic calibration method of multiple 3D LiDAR sensors for an autonomous navigation system, the method comprising (Abstract): collecting point clouds by each of the multiple 3D LiDAR sensors; extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors; by using the target plane of any one of the multiple 3D LiDAR sensors as a reference plane, detecting a corresponding plane from the target planes of each of the remaining of the 3D LiDAR sensors on the basis of a similarity with the reference plane. (Chapter - Methodology).
Kim (Calibration Method Between Dual 3D Lidar Sensors for autonomous vehicle) teaches an extrinsic calibration method of multiple 3D LiDAR sensors for an autonomous navigation system, the method comprising (Abstract): collecting point clouds by each of the multiple 3D LiDAR sensors; extracting a plurality of target planes corresponding to a plane from the point clouds of each of the 3D LiDAR sensors. (Whole document)
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 4, the prior art does not teach or suggest the claimed invention having “wherein the plane condition is expressed as a following equation: 
    PNG
    media_image1.png
    81
    217
    media_image1.png
    Greyscale
”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 5, the prior art does not teach or suggest the claimed invention having “wherein in the detecting of the corresponding plane, the similarity is calculated using the plane parameters, and wherein the plane parameters include a normal vector, a distance from an origin, and a mass center”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 6-10, the claims have been found allowable due to their dependencies to claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857